UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number _811-04258 ­­­­Value Line Convertible Fund, Inc. (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, N.Y. 10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: April 30 Date of reporting period: April 30, 2010 Item I.Reports to Stockholders. A copy of the Annual Report to Stockholders for the period ended 4/30/10 is included with this Form. INVESTMENT ADVISER EULAV Asset Management, LLC A N N U A LR E P O R T 220 East 42nd Street A p r i l30 , 2 0 1 0 New York, NY 10017-5891 DISTRIBUTOR CUSTODIAN BANK SHAREHOLDER SERVICING AGENT INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM LEGAL COUNSEL DIRECTORS OFFICERS EULAV Securities, Inc. 220 East 42nd Street New York, NY 10017-5891 State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 State Street Bank and Trust Co. c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 PricewaterhouseCoopers LLP 300 Madison Avenue New York, NY 10017 Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Thomas T. Sarkany Nancy-Beth Sheerr Daniel S. Vandivort Mitchell E. Appel President Howard A. Brecher Vice President and Secretary Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer Value Line Convertible Fund, Inc. This audited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00072824 Value Line Convertible Fund, Inc. To Our Value Line To Our Shareholders (unaudited): Enclosed is your annual report for the 12 months ended April 30, 2010. I encourage you to carefully review this report, which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. The year that ended on April 30, 2010, saw the convertible and equity markets rebound from the market plunge of 2008. Convertible securities as well as most equities rebounded from the March 2009 lows as the economy began to find some solid ground. A more severe economic breakdown was avoided through the stimulus efforts of the federal government, led by the Federal Reserve Board. Further bankruptcies of major financial institutions were averted through the government’s rescue efforts. By September 2009, economic growth resumed as the country’s Gross Domestic Product turned positive. The Value Line Convertible Fund, Inc. (the “Fund”) participated in the rally returning 27.73% for the year. However, the Fund lagged the 36.54% return of the Fund’s benchmark, the Merrill Lynch Convertible Index(1). The principal reason for the Fund’s underperformance stemmed from the composition of the Fund’s holdings. Management of the Fund had a lower tolerance of credit risk and maintains a portfolio of solid credit worthy issues and limits its exposure on lower quality positions. During the economic crisis, the Fund outperformed since lower quality convertibles were the poorest performers, many trading near bankruptcy levels. However, the lower quality issues became the stronger performers when the markets rebounded, hurting the overall Fund’s performance compared to the benchmark. In the later half of 2009, the Fund raised its risk level, becoming more competitive with its peers and benchmark. This positioned the Fund well at the start of 2010 and has helped to improve the Fund’s performance year to date. In the current more favorable environment for convertibles, the Fund has been able to select attractively priced issues of solid credit quality and competitive yields, with good prospects for capital appreciation. We will continue to follow this strategy in an effort to boost your Fund’s performance while maintaining our credit quality standards. As always, your confidence in Value Line Funds is appreciated and we look forward to serving your future investment needs. Sincerely, /s/ Mitchell Appel Mitchell Appel, President June 22, 2010 The Merrill Lynch Convertible Index represents a diversified group of convertible securities. The index is unmanaged and does not reflect charges, expenses or taxes, and it is not possible to directly invest in this index. 2 Value Line Convertible Fund, Inc. Convertible Fund Shareholders Economic Observations (unaudited) The recession, which commenced in the later stages of 2007 and proved long and disruptive, ended last year to all intents and purposes, although the National Bureau of Economic Research, which assigns beginning and ending dates to such downturns, has yet to rule officially on the matter. In all, the business contraction—which produced a succession of quarterly declines in the U.S. gross domestic product along with countless other upheavals—apparently concluded with the restoration of GDP growth in the final half of 2009 and the first three months of this year. The nascent up cycle in this country has been underpinned so far by a positive swing in the inventory cycle, a strengthening in business equipment spending, generally better results on the industrial and consumer fronts, and some selective signs of stability on the housing front—which remains among the weakest links in the economic recovery chain. Going forward, the upturn should be supported by improving consumer and industrial activity, and further stabilization in the troubled housing sector. It is worth noting that the prospective rate of GDP growth in 2010 is likely to be 3%, or so which is modestly below the historical norm of 3%-4%. The slight underperformance is traceable to lingering softness in the aforementioned housing market and the employment sector. Until those areas show more sustained strength, we may not see the materially higher levels of consumer spending needed for stronger business growth. The long and painful recession was traceable to several events, beginning with sharp declines in housing construction, home sales, and real estate prices. Other contributing factors included a large reduction in credit availability, a high level of bank failures, increasing foreclosures and bank repossessions, a multi-decade high in the unemployment rate, weak retail activity, and trendless manufacturing. Unfortunately, several of these problems are likely to stay with us for some months yet—notably the aforementioned weakness in housing and job growth. Such prospective difficulties underscore why we expect modestly below-trend rates of GDP growth for now. Encouragingly, though, most business barometers are now either stabilizing or improving. Meanwhile, one evolving concern, and a reason we are taking a somewhat cautious view of things at the moment, is the deterioration in the outlook across parts of Europe stemming from the proliferation of sovereign-debt worries in Greece, and to a lesser degree in Portugal, Spain, Ireland, and the United Kingdom. True, the European Union recently has fashioned a bailout package for Greece and other troubled nations in the euro zone. However, at this point, it is too soon to gauge whether these ambitious steps will be sufficient to stem the tide of concern on the Continent. It is also premature to make a determination as to whether or not Europe’s woes will have an effect along our shores. Our sense, at this point, is that our own recovery will not be seriously threatened. However, some fallout is likely, especially as the sinking euro makes our exports more costly overseas, potentially reducing a key source of our own prosperity. Finally, inflation, which moved up sharply last year, following dramatic gains in oil, food, and commodity prices, has now moved onto a more stable and largely benign path. Going forward, we expect pricing to chart an uneven course, with often sizable swings in oil and commodities being the norm, as the economy’s evolving expansion most likely continues. On average, we think prices will increase less sharply over the next year or two than they did before the 2007-2009 recession. Looking further out, we see pricing pressures developing later on in the business up cycle—as is only natural—as demand for labor and materials revives. The Federal Reserve, meanwhile, continues to express support for an accommodative monetary approach. As a result, we now think the Fed is unlikely to raise interest rates until early next year. Once it does opt to tighten, we believe it will do so gingerly. That is because the risks to the sustainability of the up cycle seem too great for the lead bank to move to a materially tighter monetary policy anytime soon—particularly given the volatility in Europe. 3 Value Line Convertible Fund, Inc. (unaudited) The following graph compares the performance of the Value Line Convertible Fund, Inc. to that of the S&P 500 Index and the Merrill Lynch Convertible Index (the “Indices”). The Value Line Convertible Fund, Inc. is a professionally managed mutual fund, while the Indices are not available for investment and are unmanaged. The returns for the Indices do not reflect charges, expenses or taxes, but do include the reinvestment of dividends. The comparison is shown for illustrative purposes only. Comparison of a Change in Value of a $10,000 Investment in the Value Line Convertible Fund, Inc. and the S&P 500 Index* and the Merrill Lynch Convertible Index** Performance Data: *** Average Annual Growth of an Assumed Total Return Investment of $10,000 1 year ended 4/30/10 % $ 5 years ended 4/30/10 % $ 10 years ended 4/30/10 % $ * The S&P 500 Index is an unmanaged index that is representative of the larger capitalization stocks traded in the United States. ** The Merrill Lynch Convertible Index is an unmanaged index that represents a diversified group of convertible securities. *** The performance data quoted represent past performance and are no guarantee of future performance. The average annual total returns and growth of an assumed investment of $10,000 include dividends reinvested and capital gains distributions accepted in shares. The investment return and principal value of an investment will fluctuate so that an investment, when redeemed, may be worth more or less than its original cost. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. 4 Value Line Convertible Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (November 1, 2009 through April 30, 2010). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 11/1/09 Ending account value 4/30/10 Expenses paid during period 11/1/09 thru 4/30/10* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.36% multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. The annualized expense ratio would have been 1.43% gross of nonrecurring legal fee reimbursement. 5 Value Line Convertible Fund, Inc. Portfolio Highlights at April 30, 2010 (unaudited) Ten Largest Holdings Issue Principal Amount or Shares Value Percentage of Net Assets Wells Fargo & Co. Series L., 7.50%, Pfd $ 1.7 % Peabody Energy Corp., 4.75%, 12/15/41 $ $ 1.7 % WESCO International, Inc., Convertible Fixed, 6.00%, 9/15/29 $ $ 1.6 % Citigroup, Inc. 7.50%, Pfd $ 1.5 % Alliance Data Systems Corp., Fixed, 1.75%, 8/1/13 $ $ 1.5 % Freeport-McMoRan Copper & Gold, Inc. 6.75%, Pfd $ 1.4 % Life Technologies Corp., Senior Notes Convertible, 3.25%, 6/15/25 $ $ 1.4 % Fisher Scientific International, Inc., Senior Subordinated Notes, 3.25%, 3/1/24 $ $ 1.4 % Continental Airlines, Inc., Senior Notes Convertible, 5.00%, 6/15/23 $ $ 1.3 % Steel Dynamics, Inc., Convertible Fixed, 5.13%, 6/15/14 $ $ 1.3 % Asset Allocation — Percentage of Net Assets Sector Weightings — Percentage of Total Investment Securities 6 Value Line Convertible Fund, Inc. Schedule of Investments April 30, 2010 Principal Amount Value CONVERTIBLE CORPORATE BONDS & NOTES (78.3%) BASIC MATERIALS (2.4%) $ ArcelorMittal, Senior Notes, 5.00%, 5/15/14 $ Newmont Mining Corp., Senior Notes Convertible, 3.00%, 2/15/12 Steel Dynamics, Inc., Convertible Fixed, 5.13%, 6/15/14 COMMUNICATIONS (9.8%) Anixter International, Inc., Senior Notes, 1.00%, 2/15/13 Arris Group, Inc. 2.00%, 11/15/26 Equinix, Inc., Subordinated Notes, 2.50%, 4/15/12 GSI Commerce, Inc., Senior Notes Convertible, 2.50%, 6/1/27 Interpublic Group of Cos., Inc., Senior Notes, 4.25%, 3/15/23 Liberty Media LLC, 3.50%, 1/15/31 Qwest Communications International, Inc., Senior Notes, 3.50%, 11/15/25 SBA Communications Corp., Fixed, 1.88%, 5/1/13 Symantec Corp., Senior Notes, 1.00%, 6/15/13 Time Warner Telecom, Inc., Senior Debentures, 2.38%, 4/1/26 VeriSign, Inc., Jr. Subordinated Debentures, 3.25%, 8/15/37 (1) VeriSign, Inc., Jr. Subordinated Debentures, 3.25%, 8/15/37 Virgin Media, Inc. 6.50%, 11/15/16 CONSUMER, CYCLICAL (12.6%) Best Buy Company, Inc., 2.25%, 1/15/22 Principal Amount Value $ BorgWarner, Inc., Senior Notes, 3.50%, 4/15/12 $ Carnival Corp., 2.00%, 4/15/21 Continental Airlines, Inc., Senior Notes, 5.00%, 6/15/23 D.R. Horton, Inc., Guaranteed Senior Notes, 2.00%, 5/15/14 Ford Motor Co., Senior Notes, 4.25%, 11/15/16 Iconix Brand Group, Inc., Senior Subordinated Notes, 1.88%, 6/30/12 International Game Technology 3.25%, 5/1/14 (1) Lifetime Brands, Inc., Senior Notes, 4.75%, 7/15/11 Macrovision Corp., Notes, 2.63%, 8/15/11 Navistar International Corp. 3.00%, 10/15/14 TRW Automotive, Inc. 3.50%, 12/1/15 (1) UAL Corp., Senior Subordinated Notes Convertible, 4.50%, 6/30/21 WESCO International, Inc., Convertible Fixed, 6.00%, 9/15/29 CONSUMER, NON-CYCLICAL (18.6%) Alliance Data Systems Corp., Fixed, 1.75%, 8/1/13 American Medical Systems Holdings, Inc., Convertible Fixed, 4.00%, 9/15/41 American Medical Systems Holdings, Inc., Senior Subordinated Notes, 3.25%, 7/1/36 BioMarin Pharmaceutical, Inc., Senior Subordinated Notes, 1.88%, 4/23/17 Biovail Corp., Convertible Fixed, 5.38%, 8/1/14 (1) Cephalon, Inc., Convertible Fixed, 2.50%, 5/1/14 See Notes to Financial Statements. 7 Value Line Convertible Fund, Inc. Schedule of Investments Principal Amount Value $ Charles River Laboratories International, Inc., Senior Notes, 2.25%, 6/15/13 $ Chemed Corp., Senior Notes Convertible, 1.88%, 5/15/14 Gilead Sciences, Inc., Senior Notes, 0.63%, 5/1/13 Henry Schein, Inc., Contingent Senior Notes, 3.00%, 8/15/34 Hertz Global Holdings, Inc. 5.25%, 6/1/14 Hologic, Inc., Senior Notes, 2.00%, 12/15/37 (2) Incyte Corp. Ltd., Convertible Fixed, 4.75%, 10/1/15 (1) Inverness Medical Innovations, Inc., 3.00%, 5/15/16 Kinetic Concepts, Inc., Guaranteed Senior Notes, 3.25%, 4/15/15 (1) Life Technologies Corp., Senior Notes Convertible, 3.25%, 6/15/25 Live Nation Entertainment, Inc., Senior Notes Convertible, 2.88%, 7/15/27 Medicis Pharmaceutical Corp., Contingent Senior Notes Convertible, 2.50%, 6/4/32 Molson Coors Brewing Co., Senior Notes, 2.50%, 7/30/13 Mylan, Inc., Guaranteed Senior Notes, 3.75%, 9/15/15 (1) Onyx Pharmaceuticals, Inc. 4.00%, 8/15/16 PHH Corp. 4.00%, 9/1/14 (1) Smithfield Foods, Inc., Senior Notes, 4.00%, 6/30/13 Teva Pharmaceutical Finance LLC Series D, 1.75%, 2/1/26 ENERGY (10.7%) Alpha Natural Resources, Inc., Senior Notes, 2.38%, 4/15/15 Cameron International Corp., Senior Debentures, 2.50%, 6/15/26 Principal Amount Value $ Carrizo Oil & Gas, Inc., Senior Notes Convertible, 4.38%, 6/1/28 $ Chesapeake Energy Corp., Contingent Senior Notes, 2.75%, 11/15/35 Chesapeake Energy Corp., Contingent Senior Notes, 2.50%, 5/15/37 Core Laboratories LP, Guaranteed Senior Notes, 0.25%, 10/31/11 Covanta Holding Corp., Senior Debentures, 1.00%, 2/1/27 Goodrich Petroleum Corp. 5.00%, 10/1/29 Hornbeck Offshore Services, Inc., 1.63%, 11/15/26 (2) Peabody Energy Corp. 4.75%, 12/15/41 Penn Virginia Corp., Senior Subordinated Notes, 4.50%, 11/15/12 Pioneer Natural Resources Co., Senior Notes, 2.88%, 1/15/38 SESI LLC, Guaranteed Senior Notes, 1.50%, 12/15/26 (2) St. Mary Land & Exploration Co., Senior Notes, 3.50%, 4/1/27 FINANCIAL (1.9%) Boston Properties L.P., 3.75%, 5/15/36 Digital Realty Trust LP, Fx, 5.50%, 4/15/29 (1) Forest City Enterprises, Inc. 3.63%, 10/15/14 INDUSTRIAL (8.1%) AAR Corp., 1.75%, 2/1/26 Actuant Corp., Senior Subordinated Debentures, 2.00%, 11/15/23 AGCO Corp., Senior Subordinated Notes, 1.25%, 12/15/36 See Notes to Financial Statements. 8 Value Line Convertible Fund, Inc. April 30, 2010 Principal Amount Value $ Danaher Corp., 0.0% 1/22/21 (3) $ EnerSys, Senior Notes, 3.38%, 6/1/38 (2) Fisher Scientific International, Inc., Senior Subordinated Notes, 3.25%, 3/1/24 General Cable Corp., Senior Notes Convertible, 0.88%, 11/15/13 Itron, Inc., Senior Subordinated Notes, 2.50%, 8/1/26 L-3 Communications Corp., 3.00%, 8/1/35 Roper Industries, Inc., Senior Subordinated Notes, 0.0% 1/15/34 (2)(3) Suntech Power Holdings Co. Ltd., Senior Notes, 3.00%, 3/15/13 (1) Trinity Industries, Inc. Subordinated Notes, 3.88%, 6/1/36 TECHNOLOGY (13.5%) Advanced Micro Devices, Inc., Senior Notes, 6.00%, 5/1/15 CACI International, Inc., 2.13%, 5/1/14 EMC Corp., Senior Notes, 1.75%, 12/1/11 EMC Corp., Senior Notes Convertible, 1.75%, 12/1/13 Informatica Corp., Senior Notes, 3.00%, 3/15/26 Intel Corp., Jr. Subordinated Debentures, 2.95%, 12/15/35 Microchip Technology, Inc., Jr. Subordinated Debentures, 2.13%, 12/15/37 Micron Technology, Inc., Senior Notes, 1.88%, 6/1/14 NetApp, Inc., Senior Notes, 1.75%, 6/1/13 Nuance Communications, Inc., 2.75%, 8/15/27 Principal Amount Value $ ON Semiconductor Corp., Senior Subordinated Notes, 2.63%, 12/15/26 $ Salesforce.com, Inc., Convertible Fixed, 0.75%, 1/15/15 (1) SanDisk Corp., Senior Notes, 1.00%, 5/15/13 Sybase, Inc. 3.50%, 8/15/29 (1) Telvent GIT S.A., Senior Subordinated Notes, 5.50%, 4/15/15 (1) Xilinx, Inc., Subordinated Debentures, 3.13%, 3/15/37 UTILITIES (0.7%) CMS Energy Corp., Convertible Fixed, 5.50%, 6/15/29 TOTAL CONVERTIBLE CORPORATE BONDS & NOTES (4) (Cost $18,297,105) (78.3%) Shares CONVERTIBLE PREFERRED STOCKS (8.0%) ENERGY (1.3%) Vale Capital Ltd. Guaranteed Notes Series RIO, 5.50%, Pfd El Paso Corp. 4.99%, Pfd (1)(4)* FINANCIALS (5.3%) Bank of America Corp. Series L, 7.25%, Pfd Hartford Financial Services Group, Inc., 7.25%, Pfd Wells Fargo & Co. Series L, 7.50%, Pfd * Citigroup, Inc. 7.50%, Pfd See Notes to Financial Statements. 9 Value Line Convertible Fund, Inc. Schedule of Investments Shares Value MATERIALS (1.4%) Freeport-McMoRan Copper & Gold, Inc. 6.75%, Pfd $ TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $1,723,268) (8.0%) COMMON STOCKS (6.5%) CONSUMER DISCRETIONARY (0.4%) Autoliv, Inc. * Wyndham Worldwide Corp. ENERGY (1.3%) Devon Energy Corp. Halliburton Co. Noble Corp. * Schlumberger Ltd. Whiting Petroleum Corp. * FINANCIALS (1.9%) Affiliated Managers Group, Inc. * Alexandria Real Estate Equities, Inc. Bank of America Corp. Fifth Third Bancorp JPMorgan Chase & Co. Simon Property Group, Inc. T. Rowe Price Group, Inc. HEALTH CARE (1.0%) BioMarin Pharmaceutical, Inc.* Celgene Corp.* Merck & Co., Inc. Valeant Pharmaceuticals International* INDUSTRIALS (1.0%) Honeywell International, Inc. Ingersoll-Rand PLC Shares Value Oshkosh Corp.* $ Precision Castparts Corp. Triumph Group, Inc. Woodward Governor Co. INFORMATION TECHNOLOGY (0.1%) Cognizant Technology Solutions Corp. Class A * MATERIALS (0.5%) Agrium, Inc. Allegheny Technologies, Inc. Goldcorp, Inc. United States Steel Corp. TELECOMMUNICATION SERVICES (0.3%) Millicom International Cellular S.A. NII Holdings, Inc.* TOTAL COMMON STOCKS (Cost $1,438,005) (6.5%) TOTAL INVESTMENT SECURITIES (5) (92.8%) (Cost $21,458,378) Principal Amount REPURCHASE AGREEMENT (5.4%) $ With Morgan Stanley, 0.16%, dated 04/30/10, due 05/03/10, delivery value $1,400,019 (collateralized by $1,405,000 U.S. Treasury Notes 3.25%, due 12/31/16, with a value of $1,437,699) TOTAL REPURCHASE AGREEMENTS (4) (Cost $1,400,000) (5.4%) See Notes to Financial Statements. 10 Value Line Convertible Fund, Inc. April 30, 2010 Principal Amount Value CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (1.8%) $ NET ASSETS (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($25,894,032 ÷ 2,341,284 shares outstanding) $ * Non-income producing. Pursuant to Rule 144A under the Securities Act of 1933, this security can only be sold to qualified institutional investors. Step Bond - The rate shown is as of April 30, 2010 and will reset at a future date. Zero coupon bond. Values determined based on Level 2 inputs established by FASB ASC 820-10, Fair Value Measurements and Disclosures. Unless otherwise indicated, the values of the Portfolio are determined based on Level 1 inputs established by FASB ASC 820-10, Fair Value Measurements and Disclosures. ADR American Depositary Receipt. See Notes to Financial Statements. 11 Value Line Convertible Fund, Inc. Statement of Assets and Liabilities at April 30, 2010 Assets: Investment securities, at value (Cost - $21,458,378) $ Repurchase agreement (Cost - $1,400,000) Cash Receivable for securities sold Interest and dividends receivable Receivable for capital shares sold Prepaid expenses Total Assets Liabilities: Payable for securities purchased Accrued expenses: Advisory fee Service and distribution plan fees Directors’ fees and expenses 8 Other Total Liabilities Net Assets $ Net assets consist of: Capital stock, at $1.00 par value (authorized 50,000,000, outstanding 2,341,284 shares) $ Additional paid-in capital Undistributed net investment income Accumulated net realized loss on investments and foreign currency ) Net unrealized appreciation of investments Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($25,894,032 ÷ 2,341,284 shares outstanding) $ Statement of Operations for the Year Ended April 30, 2010 Investment Income: Interest $ Dividends (net of foreign withholding tax of $314) Total Income Expenses: Advisory fee Service and distribution plan fees Auditing and legal fees Printing and postage Registration and filing fees Custodian fees Transfer agent fees Insurance Directors’ fees and expenses Other Total Expenses Before Custody Credits and Fees Waived Less: Legal Fee Reimbursement ) Less: Service and Distribution Plan Fees Waived ) Less: Advisory Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income Net Realized and Unrealized Gain/(Loss) on Investments and Foreign Exchange Transactions: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) Net Realized Gain and Change in Net Unrealized Appreciation/(Depreciation) on Investments and Foreign Exchange Transactions Net Increase in Net Assets from Operations $ See Notes to Financial Statements. 12 Value Line Convertible Fund, Inc. Statement of Changes in Net Assets for the Years Ended April 30, 2010 and 2009 Year Ended April 30, 2010 Year Ended April 30, 2009 Operations: Net investment income $ $ Net realized gain/(loss) on investments and foreign currency (5,648,996 ) Change in net unrealized appreciation/(depreciation) (2,155,955 ) Net increase/(decrease) in net assets from operations (7,549,128 ) Distributions to Shareholders: Net investment income (373,887 ) (255,792 ) Net realized gain from investment transactions — (182,966 ) Return of capital — (181,638 ) Total Distributions (373,887 ) (620,396 ) Capital Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends and distributions to shareholders Cost of shares redeemed (4,879,859 ) (4,157,398 ) Net increase/(decrease) in net assets from capital share transactions (1,799,011 ) Total Increase/(Decrease) in Net Assets (7,897,577 ) Net Assets: Beginning of year End of year $ $ Undistributed net investment income and distributions in excess of net investment income, respectively, at end of year $ $ ) See Notes to Financial Statements. 13 Value Line Convertible Fund, Inc. Notes to Financial Statements 1. Significant Accounting Policies Value Line Convertible Fund, Inc., (the “Fund”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company whose investment objective is to seek high current income together with capital appreciation. The Fund seeks to accomplish its objective by investing primarily in convertible securities. The following significant accounting policies are in conformity with generally accepted accounting principles for investment companies. Such policies are consistently followed by the Fund in the preparation of its financial statements. Generally accepted accounting principles require management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results may differ from those estimates. (A) Security Valuation: Securities listed on a securities exchange are valued at the closing sales prices on the date as of which the net asset value is being determined. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. In the absence of closing sales prices for such securities traded in the over-the-counter market, the security is valued at the midpoint between the latest available and representative asked and bid prices. Short-term investments that mature in less than 60 days are valued at amortized cost if their original maturity was 60 days or less, or by amortizing their value on the 61st day prior to maturity, if their original term exceeds 60 days. Securities for which market quotations are not readily available or which are not readily marketable are valued at fair value as the Board of Directors may determine in good faith. In addition, the Fund may use the fair value of a security when the closing market price on the primary exchange where the security is traded no longer accurately reflects the value of a security due to factors affecting one or more relevant securities markets or the specific issuer. (B) Fair Value Measurements: In accordance with Financial Accounting Standards Board Accounting Standards Codification (FASB ASC 820-10), Fair Value Measurements and Disclosures, (formerly Statement of Financial Accounting Standards (“SFAS”) No. 157), the Fund discloses the fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure the fair value. The hierarchy gives the highest priority to valuations based upon unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to valuations based upon unobservable inputs that are significant to the valuation (level 3 measurements). FASB ASC 820-10-35-39 to 55 provides three levels of the fair value hierarchy as follows: ● Level 1 – Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 – Inputs that are unobservable. During the year ended April 30, 2010, the Fund adopted the authoritative guidance included in FASB ASC 820-10, Fair Value Measurements and Disclosures, on determining fair value when the volume and level of activity for the asset or liability have significantly decreased and identifying transactions that are not orderly (formerly FSP FAS 157-4). FASB ASC 820-10-35-51A to 51H indicates that if an entity determines that either the volume and/or level of activity for an asset or liability has significantly decreased (from normal conditions for that asset or liability) or price quotations or observable inputs are not associated with orderly transactions, increased analysis and management judgment will be required to estimate fair value. Valuation techniques such as an income approach might be appropriate to supplement or replace a market approach in those circumstances. It provides a list of factors to determine whether there has been a significant decrease in relation to normal market activity. Regardless, however, of the valuation technique and inputs used, the objective for the fair value measurement in those circumstances is unchanged from what it would be if markets were operating at normal activity levels and/or transactions were orderly; that is, to determine the current exit price as promulgated by FASB ASC 820-10. 14 Value Line Convertible Fund, Inc. April 30, 2010 The following is a summary of the inputs used as of April 30, 2010 in valuing the Fund’s investments carried at value: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Convertible Corporate Bonds & Notes $
